Citation Nr: 0919945	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

The Board remanded this case for further development in 
January 2008.

In September 2008, the Veteran submitted new evidence along 
with a waiver of initial RO consideration of this evidence.  
38 C.F.R. § 20.1304 (2008).

The Board again remanded this case for further development in 
November 2008.


FINDING OF FACT

A left knee disability did not originate in service, is not 
related to any incident of service and did not manifest 
within one year after service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service and  may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the April 2005 rating decision, he was 
provided notice of the VCAA in February 2005.  Additional 
VCAA letters were sent in September 2006, January 2008, March 
2008, June 2008 and November 2008.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in June 2006, August 
2006, September 2006, January 2008, June 2008, July 2008 and 
November 2008 pertaining to the downstream disability rating 
and effective date elements of his claims, with subsequent 
re-adjudication in August 2006 and July 2008 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a VA examination with an addendum and 
statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
left knee disability is causally related to his active 
service at which time he hurt his knee on two occasions and 
reported experiencing a continuity of symptoms following 
service.  

During an October 2007 Travel Board hearing, the Veteran 
described two incidents in which he allegedly fell and 
injured his left knee while on active duty in service between 
1960 and 1965.  See Travel Board Hearing Transcript at pages 
3-6.  He also indicated that one of his doctors (Dr. M.) at 
the Traverse City, Michigan VA Medical Center (VAMC) related 
his current left knee disability to the two falls that he 
claims to have suffered while in service, although no 
specific opinion was made.  See id. at pages 9-11, 21.  
According to the Veteran, Dr. M. stated that "sometimes it 
takes years and these things catch up to you, and that [the 
falls in service] just finally caught up to you."  See id. at 
page 9.  The Veteran claimed to have most recently received 
treatment from Dr. M. in February 2007.  See id. at pages 10-
11.  Finally, the Veteran testified that he experienced a 
continuity of symptoms following service, from 1966 to 2002, 
for which he self-medicated by wrapping the knee and keeping 
weight off of it.  See id. at pages 7-8.

Service treatment records are absent of any findings of left 
knee problems or injuries.  The Veteran reported no left knee 
problems upon entry into service and annual examinations from 
September 1962 and April 1964 reflect no findings of a knee 
condition.  The separation examination also reflected no 
findings of a knee condition or a history of knee problems.  

Private medical records from February 2000 to September 2004, 
April 2005 and February 2008 reflect initial findings of a 
knee disability in April 2005.  In an April 2005 radiology 
report of the left knee, the Veteran was diagnosed with 
marked medial joint space narrowing, degenerative spurring in 
all three compartments with the most pronouncement in the 
patellofemoral compartment, possible small loose bodies in 
the lateral aspect of the joint and an extensively calcified 
and ecstatic popliteal artery.  A February 2008 radiology 
report of the left knee reflected essentially stable advanced 
chronic degenerative changes and subluxation of the left knee 
joint, with loose bodies and a large popliteal cyst.  

VA outpatient treatment reports from July 2002 to April 2008 
reflect that the Veteran has been variously treated for and 
diagnosed with left knee disabilities, as early as July 2002, 
including: osteoarthritis and arthritis of the left knee; 
chronic left knee pain (also characterized as secondary to 
osteoarthritis); probable "loose mice" or loose 
calcifications; arthritis with calcification within the 
joint; severe osteoarthritis with bony deformity; and knee 
pain with leg numbness.  

In a July 2008 VA examination, based upon a physical 
examination of the Veteran the examiner concluded that she 
could not resolve the issue without resorting to mere 
speculation, thereby indicating no diagnosis or opinion could 
be made.  In a December 2008 addendum, based upon a review of 
the claims file, the examiner opined that the Veteran's 
current left knee disability was not caused by or the result 
of a medical history of injuring the left knee on a ladder.  
The examiner explained in her rationale that the nature of 
that injury required only an ace wrap and light duty for a 
week, the Veteran's discharge physical examination in January 
1966 documented he was in good health with no abnormalities 
of the musculoskeletal system and he reported no knee pain 
until 36 years after his discharge from the military.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for a left knee 
disability is not warranted.  Service treatment reports do 
not reflect findings of a left knee injury or condition in 
service.  In addition, the post-service medical evidence of 
record reflects no treatment for a left knee disability until 
July 2002, approximately 36 years following his separation 
from active service.  Moreover, while the Board accepts the 
Veteran's statements and testimony concerning his experiences 
of knee injuries in service, there is no evidence of a 
medical nexus between the Veteran's current disabilities and 
his active military service, including the reported in-
service knee injuries.  In this regard, the Board notes that 
the December 2008 VA examination addendum concludes that the 
Veteran's left knee disability was not caused by or the 
result of a medical history of injuring the left knee in 
service.  In addition, while the Veteran reported his VA 
physician, Dr. M., had indicated a link between his current 
disability and his active service, no such opinion is present 
in the VA outpatient treatment reports and no medical opinion 
has been received providing evidence of a relationship 
between the Veteran's left knee disability and his active 
military service.  Therefore, the Veteran's claim for service 
connection for a left knee disability is denied.

The Board acknowledges the Veteran's statements that his left 
knee disability was related to his active service; however, 
while lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Barr v. Nicholson, 
21. Vet. App. 303 (2007);  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


